Title: From George Washington to James McHenry, 19 October 1796
From: Washington, George
To: McHenry, James


                        
                            Private
                            Dear Sir, 
                            Mount Vernon 19th Oct. 1796
                        
                        Your letter of the 14th came duly to hand. On the contents of the enclosure, I
                            shall make no comments ’till I see you; which, probably, will be on, or about, the first of
                            next month.
                        Let me remind you of what I have before requested—namely, to have noted against
                            my arrival, all those things which will be fit and proper subjects for my communication to
                            Congress (in the Speech) at the opening of the Session; that I may have time to consider
                            & digest such of them as are proper for that occasion, before the meeting of it. I
                            am always & sincerely Your Affectionate
                        
                            Go: Washington
                            
                        
                    